Citation Nr: 0529027	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  05-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, claimed as secondary to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
November 1984, and died in October 1998.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO determined that the 
appellant had not submitted new and material evidence to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.

The appellant filed her original claim in October 1998 for 
entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to Agent 
Orange.  In a rating decision dated November 1998, the RO 
denied the appellant's claim.  The appellant filed a notice 
of disagreement (NOD) in January 1999 and timely perfected 
her appeal in March 1999.  This claim came before the Board 
in June 2000 where it was denied.  The veteran's death 
certificate and treatment records indicated that he died in 
October 1998 of metastatic squamous cell carcinoma of an 
undetermined primary site.  As such, there was no competent 
medical evidence of a nexus between the veteran's death due 
to squamous cell carcinoma of an undetermined primary site 
and any incident of his active service, to include exposure 
to Agent Orange therein.

The appellant filed to reopen her claim for service 
connection for the cause of the veteran's death in February 
2003.  A rating decision dated December 2003 denied the 
appellant's claim due to lack of new and material evidence.  
The appellant filed a NOD in July 2004 and timely perfected 
her appeal in January 2005.

This claim came before the Board in August 2005.  The 
undersigned Veterans Law Judge requested an independent 
medical review of the veteran's file.  The response from the 
independent physician was received in September 2005.  A copy 
of which has been associated with the claims folder.


FINDINGS OF FACT

1.  The Board denied service connection for the cause of the 
veteran's death in a decision issued in June 2000; the 
veteran did not appeal that denial and it became final.

2.  Evidence submitted subsequent to the Board's June 2000 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The veteran served in the Republic of Vietnam and was 
exposed to Agent Orange.

4.  The veteran died in October 1998 of metastatic squamous 
cell carcinoma.

5.  The veteran's metastatic squamous cell carcinoma 
originated in his lungs.

6.  The veteran's metastatic squamous cell carcinoma 
originating in the lungs is a presumptive residual disease 
due to exposure to chemical herbicides, including Agent 
Orange.


CONCLUSIONS OF LAW

1.  The Board's June 2000 decision denying the appellant's 
claim for service connection for the cause of the veteran's 
death, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2005).
2. New and material evidence sufficient to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death, has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for a grant of service connection for the 
veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 
1151, 1310, 1318, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

As the appellant has been granted the benefit she was seeking 
(service connection for the cause of the veteran's death), it 
is determined that the VCAA has been complied with.  See 38 
U.S.C.A. §§  5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§  3.102, 3.159 (2004).

II.  Background

A review of the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam War era, and was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His death certificate shows that he died in October 
1998, of carcinoma of an undetermined primary site.  In 
addition, the carcinoma was noted on the death certificate to 
have been incurred some two years prior to the veteran's 
death.  

The veteran's service medical records were negative for any 
indication of squamous cell carcinoma.  The veteran was 
discharged from active duty in November 1984.  He underwent 
VA rating examinations in January and March 1985, in January 
1987, and again in August 1988.  However, there was no 
indication of carcinoma on those occasions.  Post service 
medical treatment records show that the veteran was first 
diagnosed with metastatic squamous cell carcinoma in January 
1997.  The treatment records show that the veteran underwent 
chemotherapy which was ultimately unsuccessful.

In May 1997, multiple ear, nose, and throat (ENT) evaluations 
failed to isolate any evidence of primary cancer in the upper 
aerodigestive tract including the lungs, esophagus, 
nasopharynx, oral cavity, base of the tongue, or the sinuses.  
In April 1997, a biopsy of the maxillary sinuses showed 
chronic inflammation, but the veteran was later found to have 
left and right maxillary sinusitis.  In January 1998, the 
veteran was found to have a small lesion in the nasopharynx, 
but a laryngoscopy, bronchoscopy, and esophagoscopy were all 
negative.  With respect to the nasopharynx, a biopsy was 
conducted in January 1998, and fragments of squamous mucosa 
were found.  However, subsequent treatment notes indicated 
that there was no evidence of dysplasia or malignancy.  The 
veteran's treating physicians indicated some preference for 
treating the veteran's carcinoma as having a nasopharyngeal 
primary, but no primary site was determined.  In addition, in 
February and March 1998, the veteran was found to have a 
metastatic lesion at L- 2, which was characterized as a 
metastatic poorly differentiated large-cell carcinoma.  
Further, what was characterized as an "extensive work-up" 
conducted in March 1998 for a possible head and neck primary 
as well as lung and gastrointestinal sources were all 
negative.

In June 1998, the veteran was diagnosed with gastroesophageal 
reflux disease. In addition, he was noted to have had 
squamous cell carcinoma metastatic to the left neck node.  
The veteran was also noted to be status-post left modified 
radical neck dissection without post-operative radiation 
therapy.  However, the veteran was also found to have 
destructive squamous lesions at L2 and L3. 

Evidence Submitted Following the June 2000 Board Decision

The appellant submitted a letter from John R. Jacobs, M.D. 
dated January 2003.  The letter stated that Dr. Jacobs had 
treated the veteran prior to his death.  In April 1997, the 
veteran was identified as having metastatic squamous cell 
carcinoma.  An extensive workup was undertaken which was 
negative for a head and neck primary.  The veteran's 
subsequent clinical course was most consistent with a lung 
primary.

The appellant also submitted a letter from John Ensley, M.D. 
dated December 2002.  The letter stated that the veteran was 
under Dr. Ensley's care from 1997 to 1998.  The veteran 
presented with squamous cell carcinoma of unknown origin, 
which involved a left neck mass and metastatic disease to his 
back and spine.  He was treated with chemotherapy and 
radiation therapy initially ad was in reasonably good 
remission.  He later developed lesions in the liver.  He was 
treated with low-dose Gemzar and Tazol, but ultimately 
succumbed to his disease.  Dr. Ensley stated that the 
veteran's diagnosis fell under 38 C.F.R. § 3.309 and since 
squamous cell carcinomas come from either the upper or lower 
respiratory tract, it was certainly one of those two sites.

In August 2005 the Board requested an independent medical 
examination (IME).  In September 2005, the examiner stated 
that given the veteran's clinical course (presentation at 
lower cervical nodes, metastasis to bones, pathology 
(squamous cell, large cell), and pattern of spread (to 
prevascular nodes), it was likelier than not (i.e. 82 to 90 
percent likely) that the veteran's tumor originated in the 
lungs.  Most of the rest of the tumors would have arisen in 
the head and neck and, of these, an estimated 50 percent 
would have arisen in the areas that fall under the allowed 
compensation (i.e. trachea, larynx, etc).  This assessment 
was based on the pattern of spread.  Therefore, it was 
approximately 88 to 95 percent likely that the tumor 
originated in the lung or lower head and neck areas.

III.  Reasons and Bases

Whether the appellant has submitted new and material evidence 
in order to reopen her claim of service connection for the 
cause of the veteran's death.

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  The appellant filed her claim to reopen 
in February 2003, subsequent to this date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2004).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  See Elkins, supra.  After reviewing the record, and 
for the reasons expressed immediately below, the Board is of 
the opinion that the appellant has submitted new and material 
evidence sufficient to reopen her claim for service 
connection for the cause of the veteran's death.

The Board's June 2000 decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The veteran's death certificate and 
treatment records indicated that he died in October 1998 of 
metastatic squamous cell carcinoma of an undetermined primary 
site.  At that time, there was no competent medical evidence 
of a nexus between the veteran's death due to squamous cell 
carcinoma of an undetermined primary site and any incident of 
his active service, to include exposure to Agent Orange 
therein.  There must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order for there to be new and 
material evidence to reopen the claim.

Objective evidence has been added to the record since the 
June 2000 Board denial, including private medical records and 
an IME.  This evidence is not cumulative and redundant.  It 
had not been submitted before.  Since the evidence relates to 
a crucial question in the appellant's case, i.e., whether the 
veteran's cause of death was related to exposure to Agent 
Orange in service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.

Service Connection - In General

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection - Herbicide Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  See 38 U.S.C.A. § 1116 (West 
Supp. 2002); 38 C.F.R. § 3.309(e) (2005).  If a veteran who 
served in Vietnam during the Vietnam era develops a disease 
listed as associated with Agent Orange exposure, exposure to 
Agent Orange will be presumed unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(a)(3) 
(West 2002); 38 C.F.R. § 3.307(a)(6) (iii) (2005).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  See 
38 U.S.C. § 116(f) (2005).  As the veteran's service records 
indicate that he served in the Republic of Vietnam during 
this time, it is presumed that he was exposed to Agent 
Orange.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA (Secretary) has specifically 
determined that a presumption of service connection is 
warranted.  See 38 U.S.C.A. § 1116 (West 2002); see also 
National Academy of Sciences report, "Veterans and Agent 
Orange: Update 1996," dated March 14, 1996.

In the Federal Register, November 2, 1999 (Volume 64, Number 
211), pages 59232 -59243, the Secretary determined that a 
presumption of service connection for exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for hepatobiliary cancers (to include liver 
cancer).  The Federal Register cited numerous studies and 
stated that the Secretary concluded, based on all the 
available evidence, that the credible evidence against an 
association between liver cancer and herbicide exposure.  The 
Secretary, therefore, indicated that a positive association 
did not exist.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Service Connection - Cause of Death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.5, 3.312 (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2005).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2005).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2005).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2005).

Discussion

As noted above, in order for service connection for the cause 
of a veteran's death to be granted, three elements must be 
present: (1) evidence of death; (2) evidence of in-service 
incurrence of disease or injury and/or service-connected 
disability; and (3) medical nexus evidence linking (1) and 
(2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
this case, element (1) has clearly been met.

In essence, the appellant contends that the veteran's 
metastatic squamous cell carcinoma is directly related to his 
exposure to Agent Orange while serving in the Republic of 
Vietnam.

With respect to element (2), the Board has considered whether 
presumptive service connection might be warranted on the 
basis of exposure to Agent Orange in service.  Because the 
veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Element 
(2), in-service injury, is met by operation of law.

With respect to element (3), nexus, there is competent 
medical evidence to establish a nexus between the cause of 
the veteran's death and his service-connected disability.  On 
the independent medical examination dated September 2005, the 
examiner stated that given the veteran's clinical course 
(presentation at lower cervical nodes, metastasis to bones, 
pathology (squamous cell, large cell), and pattern of spread 
(to prevascular nodes), it was likelier than not (i.e. 82 to 
90 percent likely) that the veteran's tumor originated in the 
lungs.  Most of the rest of the tumors would have arisen in 
the head and neck and, of these, an estimated 50 percent 
would have arisen in the areas that fall under the allowed 
compensation (i.e. trachea, larynx, etc).  This assessment 
was based on the pattern of spread.  Therefore, it was 
approximately 88 to 95 percent likely that the tumor 
originated in the lung or lower head and neck areas.  See 38 
C.F.R. § 3.309 (2005).  Therefore, the Agent Orange 
presumption as to nexus is applicable to this case.

Accordingly, as metastatic squamous cell carcinoma (with 
primary site in the lung) was the veteran's principal cause 
of death, service connection for the cause of the veteran's 
death must be granted.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312 (2005).  


ORDER


As new and material evidence has been submitted regarding the 
claim of service connection for the cause of the veteran's 
death, the appellant's claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is granted. 




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


